Citation Nr: 1512191	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to November 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including VA outpatient treatment records dated from December 2003 to December 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to obtain a VA examination and medical opinion.  A claim for nonservice-connected pension purposes is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a) (West 2014); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17 (2014); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed under the Schedule for Rating Disabilities to determine the percentage of impairment caused by each disability).

In the May 2010 and July 2010 rating decisions, the RO assessed the Veteran's nonservice-connected acquired psychiatric disability at 30 percent.  This disability encompasses her diagnoses of bipolar disorder dysphoric mania, bipolar disorder not otherwise specified (NOS), depression, panic disorder with agoraphobia, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the time of the 2010 rating decisions, the Veteran was assigned Global Assessment of Functioning (GAF) scores of 40 in April 2007 and 55 in June 2008.  Since then, the evidence of record indicates her nonservice-connected acquired psychiatric disability has worsened. 

Specifically, a February 2012 private emergency room record from St. Joseph's Hospital documents complaints and treatment for a panic attack.  VA treatment records note worsening GAF scores of 48 and 31 in December 2012.  December 2012 VA treatment records also indicate the Veteran is not employed, her date of last employment was in June 2011, which she was fired as a certified nursing associate (CNA) at St. Joseph's Hospital.  In addition, she is working toward a Bachelor's degree in Christian counseling, and briefly worked at Holbrook Nursing Home and Walmart but quit due to stress.

In light of such findings of worsened psychiatric symptomatology and the Veteran's employment history, the Board finds that an initial VA examination under the Schedule for Rating Mental Disorders is necessary to properly assess the current severity of her nonservice-connected disability and determine whether the Veteran is entitled to a permanent and total disability rating for nonservice-connected pension purposes due to her nonservice-connected disability that she claims prevents her from sustaining gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should secure any relevant outstanding records, to include VA treatment records dated since December 2012 and a copy of any decision to grant or deny Social Security Administration (SSA) benefits to the Veteran and the records upon which that decision was based.  

All records obtained should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  After associating all additional records with the claims file, schedule the Veteran for the appropriate VA examination for pension purposes to assist in determining the nature and current severity of any nonservice-connected disability, to include an acquired psychiatric disability.  All efforts made to schedule the examination should be documented and incorporated with the record.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request an occupational and social history from the Veteran.  An explanation for each conclusion must be provided.

Based upon a review of the record and clinical findings, the VA examiner must provide an opinion for each diagnosed nonservice-connected disability, to include the acquired psychiatric disability, regarding the degree of severity and its functional impairment (occupational and social) on the Veteran's employment and activities of daily living.

3.  Review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




